ON PETITION FOB REHEARING.
AILSHIE, J.
— A petition has been filed in this ease by the respondents, asking for a rehearing on tbe single question of estoppel. Tbe contention made for rehearing is that tbe court decided tbe case on a purely federal question, and that tbe decision of this court is therefore reviewable by tbe supreme court of tbe United States; that tbe question of estop-pel is not a federal question, and that if the contention made on this point should be decided in favor of respondents, such *340decision would render the judgment of this court final and not reviewable by the supreme court of the United States. This latter proposition seems to be correct and supported by the decisions from the supreme court of the United States, and was given due consideration by us before announcing our decision in the case. (See Cal. Powder Wks. v. Davis, 151 U. S. 389, 14 Sup. Ct. 350, 38 L. ed. 206; Rutland R. Co. v. Cent. Vt. R. Co., 159 U. S. 630, 16 Sup. Ct. 113, 40 L. ed. 284; Capt. Nat. Bank v. First Nat. Bank, 172 U. S. 425, 19 Sup. Ct. 202, 43 L. ed. 502.) It has been the uniform practice of this court to only decide such questions as were necessary to a final judgment in any given case. The question we have decided in this case finally disposes of the case and makes the consideration of other questions unnecessary. If we had thought that the supreme court of the United States was likely to disagree with us or reverse our judgment, we would not have held as we did, but, on the contrary, would have followed what we-conceived to be the rule of law recognized and adopted by that court. If it should so happen that the decision of this court is reversed, it will then be time enough to consider any further questions raised. The petition is denied.
The appellant has also filed a petition “for a rehearing and a reconsideration of the case, and particularly with reference to the question as to whether there is sufficient evidence to justify the trial court’s finding as to the-Malta No. 1 and the Emma No. 2 covering the same ground.” We did not review the evidence on this question in the original opinion. In considering this question the court did say: “It could serve no good purpose in this case to set out in this opinion the evidence showing that the discovery of Independence No. 2 was upon Emma No. 2, and that the lines of the Malta No. 1 and Emma No. 2 were identical, but we find sufficient evidence in the record to support the findings of the court.” It is true that the evidence is conflicting on this issue, and is indeed unsatisfactory, and if it were an original proposition before this court we might find differently from the finding of the trial court, but under the uniform rule of this court, *341as well as the command of the statute (see. 4824, R. C.), we are impelled to sustain the finding of the trial court. There is a substantial conflict in the evidence, and the trial court felt justified in believing the evidence to the effect that the Malta No. 1 and the Emma No. 2 covered the same ground and were identical. He evidently did not believe the evidence to the contrary. The petition will therefore be denied.
Stewart, J., concurs.